On writ of certiorari to review the action of the United States Court of Claims in holding that the appellants were entitled to recover only the $172,726 additional compensation which they would have received had their lands been sold at public auction as required by the Treaty of 1857 and that they were not entitled by virtue of Article 7 of the treaty to *997recover in addition the sum which would have been produced if that amount had been invested in safe and profitable stocks with interest paid annually, the Supreme Court granted certiorari (889 U.S. 814) and reversed on April 1, 1968 (390 U.S. 468) the decision of the Court of Claims. The Supreme Court held that under Article 7 of the treaty the United States was not free to hold the proceeds of the sale of the lands without investing them and that the Government’s obligation to invest unpaid proceeds applies to proceeds which, by virtue of the United States’ violation of the treaty, were never in fact received by appellants. The case was remanded to the Court of Claims for further remand to the Indian Claims Commission in order to determine the measure of damages resulting from this liability, cautioning, however, that if an interest rate measure is adopted by the Commission it must be simple and not compound interest.